          Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 1 of 30



                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF GEORGIA
                                        SAVANNAH DIVISION

    ALTAMAHA RIVERKEEPER, ONE
    HUNDRED MILES, and SURFRIDER
    FOUNDATION

            Plaintiffs,
                                                      Docket No. 4:18-cv-00251-JRH-JEG
            v.

    THE UNITED STATES ARMY CORPS OF
    ENGINEERS et al.,

            Defendants,

    and

    SEA ISLAND ACQUISITION, LLC,

            Intervenor-Defendant.


                            SECOND AMENDED COMPLAINT FOR
                          DECLARATORY AND INJUNCTIVE RELIEF


           1.      This is an action under the Administrative Procedure Act (APA), 5 U.S.C. §§ 701

et seq., challenging the United States Army Corps of Engineers’ (the Corps) issuance of Permit

Number SAS-2015-00742, including all modifications (the Permit), 1 pursuant to Section 404 of

the Clean Water Act and of the accompanying Environmental Assessment and Finding of No

Significant Impact (EA/FONSI) 2 under the National Environmental Policy Act (NEPA).

           2.      The Permit allows Intervenor-Defendant Sea Island Acquisition, LLC to construct

a new T-head groin in front of Sea Island Acquisition’s newest development, the Reserve at Sea


1
  As used in this Second Amended Complaint, the term “Permit” refers to Permit Number SAS-
2015-00742 and all modifications.
2
  The Corps refers to FONSIs as “Statements of Findings.”
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 2 of 30



Island; to dredge between 1,315,000 to 2,500,000 cubic yards of sand from an offshore source;

and to renourish more than 17,000 linear feet of beach on Sea Island.

       3.      This action seeks a declaration that the EA/FONSI and Permit are arbitrary and

capricious, an abuse of discretion, or otherwise not in accordance with law, in violation of the

Clean Water Act, NEPA, the Endangered Species Act, and the APA, 5 U.S.C. § 706(2)(A). This

action also seeks an order vacating and enjoining reliance on the EA/FONSI and the Permit and

requiring the removal of the groin and the restoration of any affected shoreline.

       4.      Plaintiffs filed a Complaint on October 31, 2018. On February 13, 2019, before

the Government Defendants filed an answer, Plaintiffs filed an Amended Complaint pursuant to

Fed. R. Civ. P. 15(a)(1)(B).

       5.      On July 5, 2019, the Corps modified the original permit. In light of the

modification, Plaintiffs now file a Second Amended Complaint pursuant to Fed. R. Civ. P.

15(a)(2).

                                JURISDICTION AND VENUE

       6.      This action arises under NEPA, 42 U.S.C. §§ 4321 et seq., the Clean Water Act,

33 U.S.C. §§ 1251 et seq., the APA, 5 U.S.C. §§ 701 et seq., and the Endangered Species Act, 16

U.S.C. §§ 1531 et seq.

       7.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and may issue

declaratory and other relief pursuant to 28 U.S.C. §§ 2201–02.

       8.      One Hundred Miles (OHM), Altamaha Riverkeeper (the Riverkeeper), and

Surfrider Foundation (Surfrider) (the Conservation Groups) are entitled to bring this action under

the APA, 5 U.S.C. §§ 701–706, and the Endangered Species Act, 16 U.S.C. 1540(g).


                                                 2
         Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 3 of 30



          9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because a

substantial part of the events giving rise to the Conservation Groups’ claims occurred in this

district.

                                             PARTIES

          10.    One Hundred Miles is a not-for-profit organization headquartered in Brunswick,

Georgia. OHM’s mission is to protect, preserve, and enhance Georgia’s 100-mile coast,

including the portion of Sea Island adversely affected by the issuance of the Permit.

          11.    OHM also works to promote sustainable use of the coast for recreational,

educational, scientific, aesthetic, and other uses by OHM’s members and the public by

advocating and communicating with citizens, business owners, community leaders,

environmental scientists, and policy makers to improve policies and practices affecting Georgia’s

coast.

          12.    OHM has members that use and enjoy the areas affected by the Permit. For

example, OHM members who live on and visit St. Simon’s Island and Sea Island regularly walk,

bird-watch, paddle, and enjoy the natural setting on the Sea Island Spit.

          13.    OHM and its members have participated and continue to participate in efforts to

protect the Sea Island Spit and the wildlife that reside there, including federally protected species

such as the Loggerhead Sea Turtle, the Piping Plover, and the Red Knot. Among other things,

OHM has submitted comments opposing the issuance of this Permit and challenged the Georgia

Shore Protection Act permit for the T-head groin in state court.

          14.    OHM’s members will continue to maintain an interest in these species and areas

in the future.


                                                  3
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 4 of 30



        15.     Additionally, OHM and its members and staff have an interest in ensuring that the

Corps complies with all applicable laws, including the substantive, procedural, and informational

provisions of NEPA, the Clean Water Act, and the Endangered Species Act.

        16.     OHM and its members are harmed by Defendants’ actions, which will damage the

Sea Island Spit, unreasonably interfere with access to and use of the public tidelands, and destroy

habitat for federally listed species, including sea turtles and shorebirds.

        17.     Altamaha Riverkeeper is a not-for-profit corporation with its principal place of

business in Macon, Georgia, and a coastal office in Darien, Georgia. The Riverkeeper is

dedicated to the protection, defense, and restoration of the Altamaha River and its watershed.

The Riverkeeper furthers its mission through public education, advocacy, and litigation. The

Riverkeeper is frequently involved in the public comment process, including for the Permit at

issue in this case.

        18.     The Riverkeeper has approximately 500 members. Like OHM, the Riverkeeper

has members that use and enjoy the areas affected by the Permit for recreation and business.

        19.     The Riverkeeper and its members have participated and continue to participate in

efforts to protect the Sea Island Spit and the federally protected wildlife that reside there,

including by submitting comments opposing the issuance of this Permit and challenging the

Georgia Shore Protection Act permit for the T-head groin in state court.

        20.     The Riverkeeper and its members will continue to maintain an interest in these

species and areas in the future.




                                                  4
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 5 of 30



       21.     Like OHM, the Riverkeeper also has an interest in ensuring that the Corps

complies with all applicable laws, including NEPA, the Clean Water Act, and the Endangered

Species Act.

       22.     The Riverkeeper and its members are harmed by Defendants’ actions, which will

damage the Sea Island Spit, unreasonably interfere with access to and use of the public tidelands,

and destroy habitat for federally listed species, including sea turtles and shorebirds.

       23.     Declarations showing the Riverkeeper’s interest in this action are attached as

Exhibits A and B to the First Amended Complaint.

       24.     Surfrider Foundation is a national not-for-profit organization with its principal

place of business in San Clemente, California.

       25.     Founded in 1984, Surfrider has over 80 chapters and more than 38,000 members

throughout the U.S. dedicated to Surfrider’s mission to protect our ocean, waves, and beaches.

Surfrider’s Georgia Chapter currently has over 100 members in the state and over 1,000

supporters, including those who engage with the Chapter as followers on social media, attendees

at its events, and recipients of the Chapter’s emails.

       26.     Some of these members and supporters use the Sea Island Spit and other places

affected by the Permit for recreation.

       27.     Surfrider and its supporters have participated in and continue to participate in

efforts to protect the Sea Island Spit, including by submitting comments opposing the issuance of

this Permit, challenging the Georgia Shore Protection Act permit in state court, and taking other

actions to specifically protect the Sea Island Spit.




                                                  5
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 6 of 30



        28.     Surfrider and its supporters will continue to maintain an interest in the Sea Island

spit in the future, and its members and supporters will continue to use this area for recreation.

        29.     Like the other conservation groups, Surfrider also has an interest in ensuring that

the Corps complies with all applicable laws, including NEPA, the Clean Water Act, and the

Endangered Species Act.

        30.     Surfrider and its members are harmed by Defendants’ actions, which will damage

the Sea Island Spit, unreasonably interfere with access to and use of the public tidelands, and

destroy habitat for federally listed species, including sea turtles and shorebirds.

        31.     Declarations showing Surfrider’s interest in this action are attached as Exhibits C

and D to the First Amended Complaint.

        32.     Because the Conservation Groups and their members have an interest in

protecting the Spit and the wildlife that live there, and because the Conservation Groups have an

interest in ensuring that the Corps complies with NEPA, the Clean Water Act, and the

Endangered Species Act, they are harmed by the issuance of the Permit. These harms would be

redressed by an order from this Court setting aside the EA/FONSI and the Permit.

        33.     Defendant U.S. Army Corps of Engineers is an agency within the United States

Department of Defense charged with regulating construction in the waters of the United States.

The Savannah District of the Corps is responsible for implementing Section 404 of the Clean

Water Act in Georgia.

        34.     Defendant Lieutenant General Todd Semonite is the current Commanding

General of the U.S. Army Corps of Engineers. Lieutenant General Semonite is sued in his

official capacity.


                                                  6
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 7 of 30



        35.      Defendant Colonel Daniel Hibner is the current District Commander at the

Savannah District Office. The Savannah District Commander was responsible for signing the

Record of Decision and issuing the Permit being challenged. Colonel Hibner is sued in his

official capacity.

        36.      Defendant Tunis McElwain is the Chief of the Regulatory Branch of the U.S.

Army Corps of Engineers. Mr. McElwain is sued in his official capacity.

        37.      Defendant-Intervenor Sea Island Acquisition, LLC is a private resort and real

estate company that owns and operates Sea Island resorts.

                       FACTUAL AND PROCEDURAL BACKGROUND

        38.      Sea Island is a barrier island along the Georgia coast that is approximately four

and a half miles long.

        39.      The southern portion of the island contains a fragile, undeveloped area called the

Spit that provides significant habitat for state and federally protected sea turtles, shorebirds, and

other species.

        40.      The Spit, which is largely protected by a conservation easement, is also a popular

recreation area. Both residents and tourists frequently visit the public areas of the Spit below the

mean high water line to paddle, surf, bird-watch, and walk.

        41.      Sea Island Acquisition desires to build a new development called the Reserve on

the north end of the Spit north of the conservation easement boundary.

        42.      On October 9, 2015, Sea Island Acquisition filed an application seeking

permission to construct a T-head groin immediately south of the proposed Reserve development.

The application also sought authorization to construct dunes and renourish the 1,200 feet of

beach between an existing groin and the proposed groin.
                                               7
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 8 of 30



          43.   According to Sea Island, the purpose of the proposed T-head groin is “to stabilize

the eroding beach” in front of the proposed Reserve development.

          44.   Currently, however, there are no houses located in the proposed development, and

no lots have been sold.

          45.   In other words, no existing structures are threatened by the beach erosion the

proposed project seeks to avoid. Instead, the intent of the project is to protect unbuilt real estate.

                                       Background on Groins

          46.   A groin is a hard structure, often constructed of rock or steel, that is built

perpendicular to a beach. Its purpose, by definition, is to trap or block sand on the “updrift” side

of the groin that would otherwise naturally move with the prevailing currents along the shoreline

to the “downdrift” side of the groin. As this occurs, the beach downdrift of the groin retreats or

erodes.

          47.   In a very real sense, the groin starves the downdrift beach of sand by eliminating

the updrift sand supply. This phenomenon is shown in the photograph below, which shows an

existing groin on Sea Island (the South Groin). (The Reserve is located just south of the South

Groin.)




                                                   8
      Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 9 of 30




        48.     The negative impacts of groins are widely recognized.

        49.     In addition to causing accelerated downdrift erosion, groins also have negative

impacts to wildlife, especially federally threatened sea turtles.

        50.     The T-head portion of a groin can inhibit nesting females from reaching the beach

or act as a barrier to hatchlings as they attempt to migrate to the ocean.

        51.     Hatchlings can also become physically trapped in the groin itself or be killed by

predators that are more concentrated near the structure.

        52.     In addition, because they cause accelerated erosion, groins can reduce important

habitat for sea turtles, shorebirds, and other wildlife.

        53.     Because of these negative effects, the Corps’ own Coastal Engineering Manual

recognizes that “[c]oastal zone management policy in many countries and the United States

presently discourages the use of groins for shore protection.” USACE Coastal Engineering

Manual at V-3-61.
                                                   9
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 10 of 30



         54.    Instead, over the past decade coastal engineers have shown a near universal

preference for beach nourishment without a groin over similar projects with a groin or other

stabilization structure.

         55.    In the southeast United States, for example, there have been 139 beach

nourishment projects over the past ten years. Of those 139 projects, only five have involved a

groin.

                            Public and Agency Opposition to the Groin

         56.    Because the proposed groin would harm the Spit, public opposition to the project

has been overwhelming.

         57.    During the initial public comment period, the Corps received comments from 197

separate individuals or organizations. Of those 197 commenters, 194 opposed the project.

         58.    Of the nine commenters who live on Sea Island, seven opposed the project.

         59.    In addition to the federal comments, nearly one hundred individuals and

organizations, including federal and state agencies, submitted comments to the Georgia

Department of Natural Resources Coastal Resources Division (CRD) opposing the project.

         60.    For example, the Georgia Department of Natural Resources Wildlife Resources

Division’s Nongame Conservation Section (WRD) submitted written comments explaining that

“[t]he construction of the T-head groin will result in the loss of sea turtle nesting habitat and will

interfere with the conservation of sea turtle populations in Georgia.”

         61.    Similarly, the United States Fish and Wildlife Service (USFWS) submitted

comments to the state opposing the construction of the groin, advising, “We recommend denial

of the permit. Construction of another groin will have negative impacts to sea turtles and have


                                                  10
        Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 11 of 30



possible adverse impacts to the Sea Island spit which is utilized habitat for federally listed

shorebirds and sea turtles.”

   Consultation with the National Marine Fisheries Service and the Fish and Wildlife Service

         62.     After the initial application, the U.S. Fish and Wildlife Service determined that at

least eleven endangered or threatened species and two critical habitats could be impacted by the

proposed project—the Leatherback Sea Turtle (endangered), the Loggerhead Sea Turtle

(threatened), the North Atlantic Right Whale (endangered, critical habitat), the Piping Plover

(endangered, critical habitat), the Atlantic Sturgeon (endangered), the Shortnose Sturgeon

(endangered), the Red Knot (threatened), the Wood Stork (threatened), the West Indian Manatee

(endangered), the Eastern Indigo Snake (threatened), and the Gopher Tortoise (candidate).

         63.     Sea Island Acquisition prepared a biological assessment to weigh the risks to

these species.

         64.     Sea Island Acquisition’s biological assessment concluded that the proposed

project “may affect, but [was] not likely to adversely affect” threatened and endangered species.

         65.     In many cases, Sea Island Acquisition’s determination was based in part on the

fact that “no offshore borrow areas are proposed.” See Biol. Assessment (Oct. 2015) at 23–24.

         66.     In other cases, the determination was based on the fact that “[t]he project is of

limited size—1,200 feet in length, a maximum of 120,000 yd3 of sand….” See Biol. Assessment

at 1.

         67.     Ultimately, the U.S. Fish and Wildlife Service and the National Marine Fisheries

Service (NMFS) concurred with the applicant’s initial effects determination on the 1,200 foot

part of the project, despite acknowledging that the project would harm important habitat.


                                                  11
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 12 of 30



                       Sea Island Acquisition’s Revised Permit Application

       68.     Following the initial notice and comment period, two major hurricanes, Matthew

and Irma, caused substantial damage to Sea Island.

       69.     Among other things, the storms severely eroded the beach face and many of the

frontal dunes on the Spit.

       70.     The storms also damaged the main reach of the Sea Island beach, stripping much

of the sand from between the existing South and North Groins.

       71.     In light of these impacts, on March 6, 2018, Sea Island Acquisition submitted an

addendum to its October 2015 permit application, seeking authorization (1) to construct the new

T-head groin on the Spit; (2) to dredge between 1,315,000 to 2,500,000 cubic yards of sand from

an offshore source; and (3) to renourish more than 17,000 feet of beach on Sea Island.

       72.     The addendum proposed using a hydraulic cutterhead dredge to retrieve

substantial amounts of sand from offshore—well over 100,000 dump trucks worth—since Sea

Island Acquisition now needed too much sand to use an onshore source as previously proposed.

       73.     The addendum also included a plan to perform periodic sand transfers within Sea

Island via land-based equipment.

       74.     Because the changes proposed in the March 2018 addendum were substantial, the

Corps issued a new public notice, and the Conservation Groups again submitted comments

opposing the proposed project.

       75.     Among other things, the Conservation Groups noted that neither the October 2015

application nor the March 2018 addendum adequately considered the direct, indirect, or

cumulative impacts of the proposed projects.


                                               12
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 13 of 30



       76.     In addition, neither the October 2015 application nor the March 2018 addendum

adequately considered less environmentally damaging, practicable alternatives.

       77.     For example, Sea Island Acquisition summarily dismissed nourishment without a

groin as a practicable alternative to building a groin, even though this option has been chosen by

coastal engineers in over 96% of similar projects in the Southeast over the last decade.

                             The Supplemental Biological Assessment

       78.     Because the March 2018 addendum increased the length of the project from 1,200

linear feet to approximately 17,000 linear feet (an over fourteen-fold increase), increased the

maximum sand volume from 120,000 yd3 to 2,500,000 yd3 (an over twenty-fold increase),

proposed retrieving sand from the ocean for the first time, and proposed the use of hydraulic

cutterhead dredges, Sea Island Acquisition submitted a supplementary biological assessment.

       79.     The applicant’s supplementary biological assessment again concluded that the

proposed project “may affect” but was “not likely to adversely affect” threatened and endangered

species.

       80.     The U.S. Fish and Wildlife Service ultimately concurred with this determination.

However, the agency noted that “[t]he new groin is anticipated to result in decreased nesting and

the loss of nests that do get laid within the project area for all subsequent nesting seasons

following the completion of the proposed project.” Letter from USFWS to Col. Marvin Griffin

(May 22, 2018) at 2. The agency also noted that “the sand project is anticipated to result in

decreased nesting and loss of nests that do get laid within the project area for two subsequent

nesting seasons following the completion of the proposed sand placement.” Id.




                                                 13
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 14 of 30



         81.   Given that the supplemental application involved substantial offshore dredging

and the use of a hydraulic cutterhead dredge, the U.S. Fish and Wildlife Service directed the

Corps to “please refer to [the National Marine Fisheries Service] for impacts in the water.” Id.

         82.   However, rather than consult with the National Marine Fisheries Service about the

supplemental application, the Corps instead concluded that no additional consultation was

necessary for both the use of a cutterhead dredge and the placement of sand on the Sea Island

beach.

                           The Original Permit and NEPA Documents

         83.   On September 11, 2018, the Corps issued a permit authorizing Sea Island

Acquisition to construct the new T-head groin on the Spit; to dredge between 1,315,000 to

2,500,000 cubic yards of sand from an offshore source; and to renourish more than 17,000 linear

feet of beach on Sea Island.

         84.   At the same time, the Corps issued an Environmental Assessment, finding that the

authorized project would have no significant impact to the environment.

         85.   Although concluding that there would be no significant impact, the

Environmental Assessment repeatedly acknowledged that the existing groins caused accelerated

erosion on the Spit and the proposed project would affect sea turtles and other endangered and

threatened wildlife.

                         Project Construction and the Modified Permit

         86.   Sea Island Acquisition began constructing the groin and renourishment project in

November 2018.




                                               14
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 15 of 30



       87.     During and after construction, Sea Island Acquisition violated the original permit

in several ways, including building a roughly 480-foot groin instead of the permitted 350-foot

groin (exceeding the permitted length by nearly 40%), moving offshore sand onto upland areas,

constructing the access ramp in the wrong location, dredging too deeply and outside of the

authorized locations, and excavating sand from unauthorized locations, to name a few.

       88.     Sea Island Acquisition did not seek permit modifications from the Army Corps of

Engineers or the Georgia Department of Natural Resources before deviating from its state and

federal permits.

       89.     Instead, on May 24, 2019, Sea Island Acquisition requested a permit modification

from the Corps to “authorize the project as it [had] been constructed to date.” A copy of the

Request for Permit Modification is attached to this Second Amended Complaint as Exhibit A.

       90.     Upon review of the permit modification request, the Corps acknowledged that Sea

Island Acquisition (SIA) had violated its original permit in several respects. A copy of the

Memorandum for Record is attached to this Second Amended Complaint as Exhibit B.

       91.     In the Memorandum for Record, the Corps found:

               a. “The permit does not authorize the placement of the offshore sand into these

                   upland areas… Therefore, the Corps has determined that SIA is non-

                   compliant with the permit.” Memorandum for Record at 2.

               b. “The permit only authorized the use of Reach A as a borrow site for sand

                   recycling activities…. Therefore, the Corps has determined that SIA is non-

                   compliant with the permit.” Id. at 4.




                                                15
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 16 of 30



                 c. “In addition to the above alleged non-compliance, the Corps has determined

                    that the access ramp has also not been constructed according to the authorized

                    drawings.” Id. at 6.

                 d. “The post dredge survey of the offshore borrow area indicated that the

                    Permittee exceed the authorized cut depths in certain areas.” Id.

        92.      Despite acknowledging these permit violations, the Corps determined that

modifying the Permit, rather than enforcing its original terms, was “in the public interest” and

“in compliance” with Clean Water Act regulations.

        93.      On July 5, the Corps modified the Permit to authorize the project as constructed.

A copy of the permit modification is attached to this Second Amended Complaint as Exhibit C.

        94.      On July 11, 2019, the Government Defendants filed a copy of the permit

modification in this case. Dkt. 54.

                                      LEGAL FRAMEWORK

                                           Clean Water Act

        95.      In 1972, Congress passed the Clean Water Act “to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a).

        96.      To achieve this objective, Section 301 of the Clean Water Act prohibits “the

discharge of any pollutant” into “the navigable waters of the United States” except in accordance

with permits issued under the Clean Water Act. Id. § 1311(a).

        97.      “Navigable waters” are defined as “the waters of the United States, including the

territorial seas.” Id. § 1362(7).

        98.      “Pollutants” include dredged spoil, rock, dirt, and sand, among other materials.

Id. § 1362(6).
                                                 16
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 17 of 30



       99.     Section 404 of the Clean Water Act authorizes the Secretary of the Army to issue

permits for the discharge of dredged or fill material into “the waters of the United States” when

certain conditions are met. Id. § 1344.

       100.    Unless exempted by Section 404(f)(1), which is not applicable here, all discharges

of dredged or fill material into waters of the United States must be authorized under a Section

404 permit issued by the Corps.

       101.    Issuance of all Section 404 permits is governed by the Section 404(b)(1)

Guidelines found at 40 C.F.R. Part 230.

       102.    The Section 404(b)(1) Guidelines provide that no discharge of dredged or fill

material may be permitted if there is a less damaging “practicable alternative” available, or if the

discharge will “cause or contribute to significant degradation” of waters of the United States. 40

C.F.R. § 230.10.

       103.    In conducting this analysis, the Corps may rely on information submitted by the

applicant but must independently verify such information. Id.; 40 C.F.R. § 1506.5(a).

       104.    Corps regulations further require that “the Corps will, in all cases, exercise

independent judgment in defining the purpose and need for the project from both the applicant’s

and the public’s perspective.” 33 C.F.R. § 325, App. B(9)(b)(4). This ensures that “an applicant

cannot define a project in order to preclude the existence of any alternative sites and thus make

what is practicable appear impracticable.” Sylvester v. U.S. Army Corps of Engineers, 882 F.2d

407, 409 (9th Cir. 1989). Put differently, “the definition of a project purpose may not be used by

the sponsor as a tool to artificially exclude what would otherwise be practicable alternatives to




                                                17
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 18 of 30



the project.” Florida Clean Water Network, Inc. v. Grosskruger, 587 F. Supp. 2d 1236, 1244

(M.D. Fla. 2008) (quoting Sylvester, 882 F.2d at 409).

       105.    The Section 404(b)(1) Guidelines require the Corps to deny a permit unless the

applicant can show that there are no practicable alternatives with less adverse impact on the

environment. 40 C.F.R. Part 230.

                              National Environmental Policy Act

       106.    Congress enacted NEPA to “promote efforts which will prevent or eliminate

damages to the environment….” 42 U.S.C. § 4321.

       107.    To achieve this goal, NEPA requires federal agencies to fully consider and

publicly disclose the environmental consequences of an agency action before proceeding with

that action. Id. § 4332(2)(C); 40 C.F.R. §§ 1501.2, 1502.5.

       108.    Agencies’ evaluation of environmental consequences must be based on scientific

information that is both “[a]ccurate” and of “high quality.” 40 C.F.R. § 1500.1(b).

       109.    Where an agency relies on the applicant to submit environmental information, the

agency “shall independently evaluate the information submitted and shall be responsible for its

accuracy….” 40 C.F.R. § 1506.5(a).

       110.    In addition, if there is “incomplete or unavailable information,” the agency

preparing the Environmental Impact Statement (EIS) “shall always make clear that such

information is lacking.” 40 C.F.R. § 1502.22.

       111.    For major federal actions significantly affecting the quality of the human

environment, NEPA requires that federal agencies prepare an EIS. 42 U.S.C. § 4332(2)(C).




                                                18
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 19 of 30



       112.      Where it is not readily discernible whether the environmental effects of a

proposed action will be significant, federal agencies may first prepare a less rigorous

Environmental Assessment to establish the project’s level of impact. 40 C.F.R. §§ 1501.4(b),

1508.9(a)(1); 33 C.F.R. §§ 230.10–.11. If impacts are likely to be significant, however, an EIS is

then required.

       113.      Agencies must consider a number of factors in determining whether impacts are

likely to be significant, including the nature and extent of the impacts; the unique characteristics

of the geographic area; the degree to which the impacts are highly controversial; the degree to

which the possible effects are highly uncertain; the cumulatively significant nature of the

impacts; and the degree to which the action may adversely affect endangered species and their

habitat. See 40 C.F.R. § 1508.27(b).

       114.      Any “one of these factors may be sufficient to require preparation of an EIS in

appropriate circumstances.” Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 865

(9th Cir. 2005).

                                      Endangered Species Act

       115.      Congress enacted the Endangered Species Act “to provide a means whereby the

ecosystems upon which endangered species and threatened species depend may be preserved

….” 16 U.S.C. § 1531(b).

       116.      Under section 7(a)(2) of the Endangered Species Act, 16 U.S.C. § 1536(a)(2), the

Corps, in consultation with the U.S. Fish and Wildlife Service and/or the National Marine

Fisheries Service, “shall insure that any action authorized, funded, or carried out by [the agency]




                                                 19
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 20 of 30



is not likely to jeopardize the continued existence of any endangered species or threatened

species or result in the destruction or adverse modification of habitat….”

         117.   In satisfying Section 7(a)(2), the Corps is required to “use the best scientific and

commercial data available.” 16 U.S.C. § 1536(a)(2).

         118.   Consultations with the USFWS and/or NMFS are required when a proposed

action “may affect” a listed species.

                                    STANDARD OF REVIEW

         119.   Because NEPA does not contain an internal citizen suit provision, the APA

governs the scope and standard of review of the Conservation Groups’ NEPA claim against the

Corps.

         120.   The APA confers a right of judicial review on any person adversely affected by

final agency action, and provides for a waiver of the federal government’s sovereign immunity. 5

U.S.C. § 702.

         121.   Although the Clean Water Act does contain a citizen suit provision, that provision

does not govern suits brought to challenge a permitting decision made by the Corps in its

capacity as a regulatory entity authorizing a discharge under Section 404. See 33 U.S.C.

§ 1365(a).

         122.   Therefore, the APA also governs the scope and standard of review for the

Conservation Groups’ Clean Water Act claim against the Corps.

         123.   Upon review of agency action under the APA, the court shall “hold unlawful and

set aside actions . . . found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with the law.” 5 U.S.C. § 706(2)(A).


                                                  20
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 21 of 30



       124.    An action is arbitrary and capricious “if the agency has relied on factors which

Congress has not intended it to consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise. [A court] may not supply a reasoned basis for the agency’s action that the

agency itself has not given.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983).

       125.    The Endangered Species Act, 16 U.S.C. § 1540(g), allows “any person” to bring a

lawsuit to enjoin a government agency that has not complied with the Endangered Species Act.

                                     CLAIMS FOR RELIEF

A.     Claim One: The Corps violated the Clean Water Act and the APA by issuing the
       Permit when there is a less environmentally damaging practicable alternative to the
       project and by improperly limiting the “purpose and need” of the project.

       126.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

       127.    Under 40 C.F.R. §§ 230.10(a) and 230.12(a)(3)(i), the Corps may not issue a

Section 404 permit if there is a less environmentally damaging practicable alternative to the

project.

       128.    Practicable alternatives are those alternatives that are “available and capable of

being done after taking into consideration cost, existing technology, and logistics in light of

overall project purposes.” Id. § 230.10(a)(2).




                                                 21
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 22 of 30



       129.    Here, the Corps failed to adequately consider less environmentally damaging

practicable alternatives, including but not limited to nourishment of the beach without a groin,

and granted the Permit even though such alternatives existed.

       130.    The Corps also improperly narrowed the purpose of the project and thus failed to

adequately examine all practicable alternatives, including but not limited to looking for other

sites in the area to develop as alternatives to the Reserve location.

       131.    The Corps’ inadequate evaluation of alternatives, and ultimate issuance of a

permit when there was a less environmentally damaging practicable alternative to the project, is

arbitrary and capricious in violation of the Clean Water Act and the APA.

B.     Claim Two: The Corps violated the Clean Water Act and NEPA by failing to
       adequately evaluate the cumulative impacts of the authorized project.

       132.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

       133.    Under 40 C.F.R. §§ 230.11(g) (Clean Water Act) and 1508.7–8 (NEPA), the

Corps is obligated to evaluate cumulative effects of the project before granting a permit.

       134.    Clean Water Act regulations define “cumulative impacts” as “the changes in an

aquatic ecosystem that are attributable to the collective effect of a number of individual

discharges of dredged or fill material. Although the impact of a particular discharge may

constitute a minor change in itself, the cumulative effect of numerous such piecemeal changes

can result in a major impairment of the water resources and interfere with the productivity and

water quality of existing aquatic ecosystems.” 40 C.F.R. § 230.11.

       135.    NEPA regulations define “cumulative impact” as the “impact on the environment

which results from the incremental impact of the action when added to other past, present, and
                                                 22
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 23 of 30



reasonably foreseeable future actions regardless of what agency (Federal or non-Federal) or

person undertakes such other actions. Cumulative impacts can result from individually minor but

collectively significant actions taking place over a period of time.” Id. § 1508.7.

        136.    The Corps failed to adequately evaluate the cumulative effects of the proposed

project over the life of the project.

        137.    Thus, the Corps’ cumulative impacts review was arbitrary and capricious in

violation of the Clean Water Act, NEPA, and the APA.

C.      Claim Three: The Corps violated NEPA and the APA by failing to take a “hard
        look” at the environmental consequences of the proposed action and by failing to
        prepare an Environmental Impact Statement.

        138.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

        139.    Under NEPA, the Corps must take a “hard look” at the environmental

consequences of an action before issuing a Clean Water Act permit. In so doing, the Corps must

use “high quality” information, including “accurate scientific analysis.” 40 C.F.R. § 1500.1(b).

        140.    The Corps failed to take a hard look at the environmental consequences of the

proposed action.

        141.    For example, the Corps did not adequately consider the impacts to piping plovers,

summarily dismissing potential impacts to the federally listed species because “the listed critical

habitat is located outside the project site. Therefore there would be no direct effect to critical

habitat.” EA at 50.

        142.    According to the textual unit description published in the Federal Register,

however, critical habitat for the piping plover “extends north of Gould’s inlet (Sea Island) 2.5 km

                                                  23
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 24 of 30



(1.54 mi) starting just south of the groin and extends south of Gould’s Inlet (St. Simons Island)

1.6 km (1,0 mi).” 66 Fed. Reg. at 36,099 (emphasis added).

       143.    The Corps’ failure to adequately consider impacts to this species is arbitrary and

capricious and in violation of law and violates NEPA, the Endangered Species Act, the Clean

Water Act, and the APA.

       144.    The Corps’ failure to prepare an Environmental Impact Statement also violates

NEPA. Under NEPA, the Corps must prepare or adopt an EIS before undertaking a major action

that will “significantly affect[] the quality of the human environment.” 42 U.S.C. § 4332(2)(C).

       145.    Based on the project’s direct, indirect, and cumulative impacts to the sand-sharing

system and to threatened and endangered species and their habitat as well as the controversy and

uncertainty surrounding the impacts of the Permit, the issuance of the Permit meets the

regulatory definition of significance that calls for the preparation or adoption of an EIS.

       146.    The Corps’ FONSI and its decision to forgo preparing an EIS are arbitrary and

capricious in violation of NEPA and the APA.

D.     Claim Four: The Corps violated the Clean Water Act and the APA by issuing a
       permit for a structure that would create undue interference with access to and use
       of public tidelands.

       147.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

       148.    Under Corps regulations, “in the case of proposals which create undue

interference with access to, or use of, navigable waters,” the permit should generally be denied.

33 C.F.R. § 320.4(g)(3).




                                                 24
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 25 of 30



        149.      The proposed groin creates undue interference with access to at least 1,200 feet of

public tidelands.

        150.      The Corps did not consider this access issue.

        151.      Thus, the Corps’ issuance of the permit was arbitrary and capricious in violation

of the Clean Water Act and the APA.

E.      Claim Five: The Corps violated the Endangered Species Act and the Administrative
        Procedure Act by failing to adequately consult with NMFS and USFWS regarding
        the project.

        152.      The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

        153.      Sea Island Acquisition provided a biological assessment with their initial

application documenting that eleven threatened or endangered species reside or nest in the

project area, and that the Piping Plover and North Atlantic right whale have critical habitat either

within or adjacent to the project area.

        154.      Based on Sea Island Acquisition’s initial biological assessment, the Corps

determined that the authorized activities “may affect,” but were unlikely to adversely affect,

listed species.

        155.      By letter dated May 10, 2017, the Corps sent the applicant’s biological assessment

to NMFS and requested concurrence with the agency’s effects determination.

        156.      By letter dated October 10, 2017, NMFS concurred, noting that the effects of the

1,200 foot-long project were sufficiently small to be “discountable” or “insignificant.”




                                                  25
        Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 26 of 30



         157.   After NMFS’s concurrence, Sea Island Acquisition amended its application to

seek renourishment of 17,000 linear feet—over fourteen times longer than the initial application

that NMFS reviewed.

         158.   In addition to expanding the length of the project, the amended application

proposed to pump up to 2,500,000 yd3—an over 20-fold increase from the initial application—

from an offshore borrow site via a hydraulic cutterhead dredge. By contrast, the initial applicant

proposed moving 120,000 yd3 of sand from an onshore location via truck.

         159.   Because NMFS had summarily examined the effects of a hydraulic cutterhead

dredge on the sea turtles in an aquatic environment over two decades earlier, the Corps

concluded that no additional consultation was needed despite increasing the size of the project by

a multiple of fourteen, changing the project location, and adding an aquatic component.

         160.   Pursuant to 16 U.S.C. § 1540(g)(2), the Conservation Groups provided written

notice of the violation to Defendants on October 31, 2018. A copy of the written notice is

attached to the Conservation Groups’ Motion for Preliminary Injunction as Exhibit S, ECF No.

5-19.

         161.   Neither the Corps nor NMFS has taken action to bring the Corps into compliance

with the Endangered Species Act since receiving the letter.

         162.   The Corps’ failure to consult with NMFS following the submission of a

substantially amended application is arbitrary and capricious and in violation of law and violates

the Endangered Species Act, the Clean Water Act, and the APA.




                                                26
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 27 of 30



F.     Claim Six: The Corps violated NEPA, the Clean Water Act, and the APA by failing
       to take adequate steps to minimize or mitigate the adverse impacts of the project.

       163.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

       164.    NEPA regulations require an analysis of measures to mitigate the impacts of

proposed actions. See 40 C.F.R. §§ 1502.14(f), 1502.16(h).

       165.    Clean Water Act regulations, 40 C.F.R. § 230.10(d), similarly require the Corps to

take “appropriate and practicable steps which will minimize potential adverse impacts of the

discharge on the aquatic ecosystem.”

       166.    The Corps failed to take adequate steps to minimize or mitigate the adverse

impacts of the project. For example, the Permit requires no mitigation measures for piping plover

critical habitat, despite the inclusion of such measures in prior permits.

       167.    The Corps’ failure to adequately consider mitigation measures is arbitrary and

capricious in violation of NEPA and the APA.

G.     Claim Seven: The Corps violated NEPA, the Clean Water Act, and the APA by
       issuing the permit modification.

       168.    The Conservation Groups incorporate by reference the allegations contained in

the preceding paragraphs.

       169.    In addition to the violations described in Claims One through Six above, in

issuing the modification, the Corps failed to adequately notify the public and to consider or

explain the impacts of the modification as required by the Clean Water Act, NEPA, and the

Administrative Procedure Act.




                                                 27
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 28 of 30



          170.   The Corps’ decision to modify the Permit in response to Sea Island Acquisition’s

knowing violations, without any notice to the public, is unreasonable, arbitrary, capricious, and

not in accordance with law.

                                      PRAYER FOR RELIEF

          The Conservation Groups respectfully request that this Court:

          A.     Declare that the Corps’ issuance of the Permit, including modifications, violates

the Clean Water Act and its implementing regulations and is arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law in violation of the APA;

          B.     Declare that the Corps’ FONSI and its failure to prepare an EIS violate NEPA and

its implementing regulations and are arbitrary, capricious, an abuse of discretion, and otherwise

not in accordance with law in violation of the APA;

          C.     Declare that the Corps’ issuance of the Permit violates the Endangered Species

Act and is arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with law;

          D.     Vacate and enjoin reliance on the Permit;

          E.     Require removal of any portion of the groin built during this litigation and

restoration of any affected shoreline;

          F.     Award the Conservation Groups the costs of this action, including their

reasonable attorneys’ fees; and

          G.     Grant the Conservation Groups such additional relief as the Court deems just and
proper.




                                                  28
Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 29 of 30



 Respectfully submitted this 13th day of September, 2019.

                                          SOUTHERN ENVIRONMENTAL
                                          LAW CENTER

                                          /s/ Megan Hinkle Huynh
                                          William W. Sapp
                                          Georgia Bar No. 626435
                                          Megan Hinkle Huynh
                                          Georgia Bar No. 877345
                                          Admitted pro hac vice
                                          Ten 10th Street NW, Suite 1050
                                          Atlanta, Georgia 30309
                                          Phone: (404) 521-9900
                                          Fax: (404) 521-9909
                                          bsapp@selcga.org
                                          mhuynh@selcga.org

                                          Counsel for Plaintiffs




                                       29
     Case 4:18-cv-00251-JRH-CLR Document 59 Filed 09/13/19 Page 30 of 30



                               CERTIFICATE OF SERVICE

       I certify that on September 13, 2019, I electronically filed the foregoing Second Amended

Complaint for Declaratory and Injunctive Relief with the Clerk of Court using the CM/ECF

system.


                                                /s/ Megan Hinkle Huynh




                                              30
